United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-2584
                       ___________________________

                             Serkan Haciosmanoglu

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

  Leslie Tritten, Field Office Director, SP-M Field Office, U.S. Citizenship and
Immigration Services (“USCIS”); David Douglas, Director of USCIS, District 15;
  Tracy Renaud, Senior Official Performing the Duties of the Director, USCIS;
Merrick B. Garland, U.S. Attorney General; Alejandro Mayorkas, Secretary of the
                      U.S. Department of Homeland Security

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                   for the District of North Dakota - Eastern
                                 ____________

                           Submitted: March 10, 2022
                             Filed: March 15, 2022
                                 [Unpublished]
                                 ____________

Before BENTON, KELLY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
       Serkan Haciosmanoglu, a native and citizen of Turkey, filed a petition for
review under 8 U.S.C. § 1421(c), seeking de novo judicial review after the United
States Citizenship and Immigration Services (USCIS) denied his application for
naturalization. The district court granted the government’s motion to dismiss the
petition with prejudice under Federal Rule of Civil Procedure 12(b)(6), on the ground
that Haciosmanoglu failed to establish he is a person of good moral character as
required by 8 U.S.C. § 1427(a). Haciosmanoglu appeals. We find the district court
erred by treating Haciosmanoglu’s 2015 disorderly conduct conviction as a per se bar
to naturalization, and we reverse and remand for further proceedings.

      As an applicant for naturalization, Haciosmanoglu has the burden of proving
by a preponderance of the evidence that he meets all requirements. See Nyari v.
Napolitano, 562 F.3d 916, 919 (8th Cir. 2009) (citing 8 C.F.R. § 316.2(b)). One of
those requirements is that he must show he “has been and still is a person of good
moral character” during the relevant period. See 8 U.S.C. § 1427(a), (e); see also 8
C.F.R. § 316.10(a). Aside from the good moral character requirement, the
government does not dispute that Haciosmanoglu otherwise qualifies for
naturalization.

      The Immigration and Nationality Act (INA) does not define “good moral
character,” though it enumerates certain classes of individuals who are barred from
meeting that requirement. See 8 U.S.C. § 1101(f); see also 8 C.F.R. § 316.10(b)(1)-
(2). No one asserts Haciosmanoglu falls into any of these enumerated classes.

       The INA also includes a catchall provision that allows for an adverse character
finding based on “other reasons.” See 8 U.S.C. § 1101(f). In the naturalization
context, agency regulations provide that, in accordance with section 1101(f), an
applicant’s good moral character must be evaluated “on a case-by-case basis taking
into account . . . this section and the standards of the average citizen in the community
of residence.” See 8 C.F.R. § 316.10(a)(2). However, even if an applicant does not

                                          -2-
fall within an enumerated class, “[u]nless the applicant establishes extenuating
circumstances, the applicant shall be found to lack good moral character if, during the
statutory period, the applicant . . . . [c]ommitted unlawful acts that adversely reflect
upon the applicant’s moral character, or was convicted or imprisoned for such acts.”
See 8 C.F.R. § 316.10(b)(3)(iii). Haciosmanoglu does not contest the district court’s
conclusion and the government’s assertion that this regulation is entitled to deference
under Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837 (1984).
See, e.g., United States v. Dang, 488 F.3d 1135, 1140-41 (9th Cir. 2007) (affording
Chevron deference to § 316.10(b)(3)(iii)); United States v. Suarez, 664 F.3d 655,
660-61 (7th Cir. 2011) (same); United States v. Jean-Baptiste, 395 F.3d 1190, 1194
(11th Cir. 2005) (same). We assume, without deciding, that it is.

      Haciosmanoglu pleaded guilty in 2015 to misdemeanor disorderly conduct
under Minnesota Statutes § 609.72. Under Minnesota law, disorderly conduct occurs
where an individual, in a public or private place, “engages in offensive, obscene,
abusive, boisterous, or noisy conduct or in offensive, obscene, or abusive language
tending reasonably to arouse alarm, anger, or resentment in others,” and does so
“knowing, or having reasonable grounds to know that it will, or will tend to, alarm,
anger or disturb others or provoke an assault or breach of the peace.” Minn. Stat.
§ 609.72 subd. 1(3). The state court stayed imposition of Haciosmanoglu’s sentence
and ultimately vacated and dismissed the conviction.

       In granting the government’s motion, the district court concluded the disorderly
conduct conviction adversely reflected on Haciosmanoglu’s moral character as a
matter of law based on 8 C.F.R. § 316.10(b)(3)(iii). The court reasoned that
disorderly conduct, by definition, “inherently suggests a moral transgression,” and
“the raison d’etre for a law against disorderly conduct [including Minn. Stat. § 609.72
subd. 1(3)] is to penalize aberrant behavior that falls below community standards.”
Because the court further concluded Haciosmanoglu did not plausibly allege



                                          -3-
extenuating circumstances that would mitigate his culpability, it granted the
government’s Rule 12(b)(6) motion.

       On appeal, Haciosmanoglu argues he established good moral character, and,
alternatively, he established extenuating circumstances.1 He also asserts he was
entitled to a hearing under 8 U.S.C. § 1421(c), which instructs that a district court’s
review of an application for naturalization “shall be de novo, and the court shall make
its own findings of fact and conclusions of law and shall, at the request of the
petitioner, conduct a hearing de novo on the application.” Appellees urge affirmance
and argue section 1421(c) permits, but does not require, a de novo hearing.

      Reviewing de novo the district court’s order granting the government’s Rule
12(b)(6) motion and accepting the factual allegations as true, we conclude the district
court erred by dismissing Haciosmanoglu’s petition. See Al-Saadoon v. Barr, 973
F.3d 794, 800, 804 (8th Cir. 2020) (standard of review), cert. denied sub nom.
Al-Saadoon v. Garland, 141 S. Ct. 2703 (2021).

      The district court found that Haciosmanoglu’s disorderly conduct conviction
precludes a finding of good moral character and, by extension, is a bar to
naturalization. But disorderly conduct is not among the enumerated bars to a finding
of good moral character in section 1101(f). Rather, it is an “unlawful act” to be
analyzed under 8 C.F.R. § 316.10(b)(3). A district court’s obligation to evaluate an
applicant’s good moral character “on a case-by-case basis taking into account . . . the
standards of the average citizen in the community of residence” applies when faced
with an applicant who has committed an unlawful act under § 316.10(b)(3). See
Hussein v. Barrett, 820 F.3d 1083, 1089 (9th Cir. 2016) (concluding

      1
        Haciosmanoglu has waived any challenge to the dismissal of his
Administrative Procedures Act claim and request for declaratory judgment by failing
to offer any meaningful argument on those claims. See Chay-Velasquez v. Ashcroft,
367 F.3d 751, 756 (8th Cir. 2004).

                                         -4-
§ 316.10(b)(3)(iii) is not “an enumerated element that serves as a per se bar to
naturalization”); Olaifa v. McAleenan, No. 18-6801, 2019 WL 5183887, at *1, 2-3
(N.D. Ill. Oct. 15, 2019) (denying the government’s Rule 12(b)(6) motion to dismiss,
concluding a non-enumerated offense did not adversely reflect upon an applicant’s
moral character as a matter of law under § 316.10(b)(3)(iii) because “[i]f Congress
had wanted that result, it would have categorically excluded [such offenses] along
with [other enumerated classes]”). Here, the district court did not engage a case-
specific analysis and, as such, it erred by treating Haciosmanoglu’s disorderly
conduct conviction under section 609.72 subd. 1(3) as a bar to naturalization as a
matter of law.

       Indeed, accepting the factual allegations as true and considering the totality of
the circumstances, Haciosmanoglu’s petition contains allegations sufficient to
plausibly allege, at the pleadings stage, he is a person of good moral and is entitled
to naturalization. See Hussein, 820 F.3d at 1089 (“[I]f a non-enumerated category is
being considered then the court is required to also consider all evidence relevant to
the applicant’s character.”). The district court should not have ended its analysis with
the definition of disorderly conduct but should have looked to the facts pleaded as
required for a case-by-case assessment of naturalization applications. We therefore
reverse the judgment of the district court and remand for further proceedings.2
                        ______________________________




      2
       Because we find the district court erred in its reliance on the disorderly
conduct conviction as a per se bar to a good moral character finding and reverse on
that basis, we need not reach the parties’ arguments regarding extenuating
circumstances or whether a hearing was required under section 1421(c).

                                          -5-